Citation Nr: 0910856	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to an initial compensable rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
February 1968 and from January 1971 to November 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for a left 
knee disability and an initial compensable rating for left 
ear hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal on the issue of 
entitlement to service connection for hypertension.  

2.  The evidence demonstrates that the Veteran was exposed to 
noise during active service.

3.  Service treatment records reflect a decrease in right ear 
auditory acuity and a post-service medical opinion causally 
relates a current right ear hearing loss disability to active 
service.

3.  Tinnitus was not manifested during service or for many 
years after service, nor is tinnitus otherwise causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met on the issue of entitlement to service connection 
for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).  

3.  Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of pre-adjudication letters from the RO 
to the Veteran dated in July 2005 with regard to the issues 
of service connection for right ear hearing loss and 
hypertension and in September 2005 with regard to the issue 
of service connection for tinnitus.  Additionally, in March 
2006, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot.  Thus, VA has satisfied its 
duty to notify the appellant.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains a report of VA 
examination performed in August 2005.  The examination report 
obtained is fully adequate and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duties to notify and duty 
to assist have been satisfied.  

Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

As noted in the previously, a January 2006 rating decision 
denied service connection for hypertension.  In March 2009, 
the Veteran withdrew his appeal of this issue.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter and the issue of service connection for hypertension 
is dismissed.

Tinnitus and Right Ear Hearing Loss 

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Moreover, it is noted that, clinically, the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In the present case, the Veteran contends to have been 
exposed to loud noise as a diesel engine mechanic during 
active service.  He noted at an August 2005 VA examination 
that he also engaged in work as a diesel engine and heavy 
equipment mechanic for many years following service, but 
noted that he had ear protection in his post-service 
occupation.   

The Veteran's DD Form 214 confirms his in-service duties as a 
mechanic.  As such, his contentions of noise exposure are 
deemed credible and appear consistent with the circumstances 
of his service, as indicated in official military records.  
See 38 U.S.C.A. § 1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below.

A service Report of Medical Examination dated in August 1964 
for entrance purposes reflects that the Veteran's right ear 
was clinically normal per audiometric testing.  A subsequent 
in-service examination in February 1968 reflects that the 
Veteran scored 15/15 on the whispered and spoken voice tests 
for the right ear.  However, further in-service examination 
in 1976 reflects a decrease in auditory acuity which 
progressed further upon separation examination in October 
1980, at which time did not meet the thresholds for impaired 
hearing under 38 C.F.R. § 3.385 but did reflect clinically 
recognized hearing loss per Hensley.  

Thus, as indicated above, some degradation in right ear 
auditory acuity was shown to have incurred in service.  
Moreover, the claims file contains a competent medical 
opinion dated in June 2005 from Dr. N.M.V. stating that the 
current right ear sensorineural hearing loss was likely 
secondary to the Veteran's in-service noise exposure.  

The foregoing evidence is found to support a grant of service 
connection for the Veteran's right ear hearing loss.  In so 
finding, the Board acknowledges that a VA examiner in August 
2005 opined that the right ear hearing loss was not related 
to active service.  That same examiner found a positive 
relationship between the veteran's left ear hearing loss and 
in-service noise exposure.  However, he distinguished the two 
ears because the audiometric findings on the left showed 
impaired hearing for VA purposes during service, but findings 
referable to the right ear did not.  However, it is not 
required that a hearing loss disability for VA purposes be 
demonstrated during service.  Here, there is clear evidence 
that both ears underwent a decrease in acuity during service.  
The right ear auditory acuity simply deteriorated at a slower 
rate, as evidenced by the audiometric tests in service and by 
the Veteran's report of a 10 to 15 year history of hearing 
loss at his 2005 VA examination.  However, that does not 
demonstrate that the hearing loss began only 10 to 15 years 
prior to the 2005 examination, it simply indicates the point 
at which it became observable to the Veteran.  The objective 
in-service testing clearly shows that the degradation had 
slowly begun as far back as active service.

For the above reasons, the evidence is at least in equipoise 
as to the etiology of the right ear hearing loss, especially 
considering the favorable nexus opinion provided by Dr. 
N.M.V.  Accordingly, an award of service connection for right 
ear hearing loss is warranted here.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

While a grant of service connection for right ear hearing 
loss is warranted, there is not similar support for an award 
with respect to the tinnitus claim.  Again, noise exposure 
has been established.  However, unlike the hearing loss 
claim, the evidence shows no findings referable to tinnitus 
during active service and the Veteran has not contended 
continuous symptomatology dating back to such active service.  
In fact, upon VA examination in August 2005, he stated that 
his tinnitus occurred only occasionally.  Moreover, the 
record contains no competent medical opinion causally 
relating the current tinnitus to active service.  In fact, 
the August 2005 VA examiner reached the opposite conclusion, 
essentially finding no current disability.  Specifically, he 
concluded that the occasional tinnitus described by the 
Veteran should not be considered pathologic.   

For the above reasons, service connection for tinnitus is not 
warranted here.  The Board acknowledges that the Veteran is 
competent to report his observable ringing in his ears.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has not 
reported a continuous history of such symptoms, and therefore 
his statements, while competent, do not establish continuity 
here.  Moreover, while sincere in his belief that he has a 
current tinnitus disability that resulted from active 
service, the question of etiology is medically complex, and, 
as a layperson, the Veteran is not found to be competent to 
address this.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  
In sum, the weight of the evidence is against the claim of 
entitlement to service connection for tinnitus.


ORDER

The appeal of service connection for hypertension is 
dismissed.  

Service connection for right ear hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits..  

Service connection for tinnitus is denied.  


REMAND

Service treatment records dated in July 1966 reflect that the 
Veteran was treated for trauma to the left knee.  In October 
1972, the Veteran complained of pain in the left knee.  The 
Veteran has reported "locking" or "catching" of the left 
knee since he was in service.  Under the circumstances, the 
Board believes VA's duty to assist the Veteran requires a VA 
examination and opinion as to etiology. 

The Veteran's representative indicated in the March 2009 
Informal Hearing Presentation that the Veteran's left ear 
hearing loss has worsened since his last VA examination in 
August 2005.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  See also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where the Veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to assess 
the etiology of his claimed left knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All findings should be 
reported.  If current left knee 
disability is shown, then the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
left knee disability is causally related 
to the Veteran's active duty service.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

2.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his left ear hearing loss.  
The rationale for all opinions expressed 
should also be provided.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  

3.  The RO should then review the 
expanded record and re-adjudicate the 
issues of service connection for a left 
knee disability and entitlement to an 
initial compensable rating for left ear 
hearing loss.  

If the benefits sought on appeal are 
not granted, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


